People v Younger (2020 NY Slip Op 02483)





People v Younger


2020 NY Slip Op 02483


Decided on April 29, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 29, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
JEFFREY A. COHEN
LINDA CHRISTOPHER, JJ.


2018-09883
 (Ind. No. 6830/17)

[*1]The People of the State of New York, respondent,
vSaeed Younger, appellant.


Paul Skip Laisure, New York, NY (Jonathan Schoepp-Wong of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jodi L. Mandel, and Arieh Schulman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Matthew D'Emic, J.), rendered June 28, 2018, convicting him of criminal contempt in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant failed to preserve for appellate review his contentions concerning the order of protection issued at the time of sentencing, as he failed to raise these issues before the Supreme Court (see CPL 470.05[2]; People v Nieves, 2 NY3d 310; People v Castillo, 174 AD3d 918; People v Anderson, 170 AD3d 739, 740), and we decline to review them in the exercise of our interest of justice jurisdiction since the defendant agreed to the issuance of the order of protection as part of his plea agreement (see People v Anderson, 170 AD3d at 740; People v Smith, 83 AD3d 1213, 1214).
CHAMBERS, J.P., ROMAN, COHEN and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court